          Case 5:19-cv-00320-TES Document 11 Filed 08/19/19 Page 1 of 17



                          IN THE UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF GEORGIA
                                     MACON DIVISION

  SETH BARRETH,

            Plaintiff,
                                                                    Civil Action No.:
  v.
                                                                   5:19-cv-00320-TES
  REYES 1, INC. d/b/a Little Caesars Pizza,

            Defendant.
                                                             JURY TRIAL DEMANDED

                                      FIRST AMENDED COMPLAINT

        COMES NOW, Plaintiff Seth Barreth, and brings this action pursuant to Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq. Plaintiff alleges that Defendant

Reyes 1, Inc. d/b/a Little Caesars Pizza subjected Plaintiff to harassment and a hostile work

environment and constructive termination based on sex, and retaliation after he engaged in

protected activities, as follows:

                                       JURISDICTION AND VENUE

                                                1.

        This Court has original jurisdiction over the subject matter of this civil action pursuant to

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-5, 28 U.S.C. § 1331, and 28 U.S.C.

§ 1343.

                                                2.

        Venue is proper in this judicial district under 42 U.S.C. § 2000e-5(f)(3) and 5 U.S.C. §

7703(b)(2) because Plaintiff was employed and the events underlying this action occurred in

Macon-Bibb County, Georgia, which is located in this judicial district.




158210001.P11.First Amend Complaint                                                        Page 1 of 17
          Case 5:19-cv-00320-TES Document 11 Filed 08/19/19 Page 2 of 17



                                            PARTIES

                                                3.

        Plaintiff Seth Barreth (hereinafter, “Plaintiff” or “Doe”) is a citizen of the United States

and a resident of Georgia. At all times relevant to this suit, Mr. Barreth was employed with

Defendant Reyes 1, Inc. d/b/a Little Caesars Pizza, primarily at the location at 120 Tom Hill Sr.

Boulevard, Macon, Bibb County, Georgia 31210.

                                                4.

        At all relevant times, Mr. Barreth was considered a covered employee under Title VII of

the Civil Rights Act.

                                                5.

        Defendant Reyes 1, Inc. d/b/a Little Caesars Pizza (hereinafter, “Defendant”) is a domestic

profit corporation, incorporated under the laws of the State of Georgia.

                                                6.

        Defendant’s principal office address is 304 Lee Road #424, Salem, Alabama, 36874, and

Defendant may be served with process through its registered agent, M. Jason Harmon at 1477 Pio

Nono Avenue, Macon, Bibb County, Georgia 31204.

                                                7.

        Defendant is a private employer engaged in interstate commerce, with annual revenue in

excess of $500,000. Defendant has more than fifteen employees who have worked for at least

twenty calendar weeks in 2019 and proceeding years. Defendant is a covered entity and employer

within the meaning of Title VI of the Civil Rights Act.




158210001.P11.First Amend Complaint                                                       Page 2 of 17
           Case 5:19-cv-00320-TES Document 11 Filed 08/19/19 Page 3 of 17



                                      STATEMENT OF FACTS

                                                 8.

          Plaintiff hereby pleads and incorporates by reference all of the allegations contained in

Paragraphs 1 through 7, as if the same were set forth herein.

                                                 9.

          Mr. Barreth was assigned female at birth and began his transition to presenting as male in

approximately 2013. Mr. Barreth has since legally changed his name, but he has been unable to

change his gender markers on his government-issued identification until certain medical

requirements have been met, pursuant to state law. Nonetheless, Mr. Barreth presents, and

presented during his employment, entirely as male.

                                                 10.

          Mr. Barreth did not mention his transition or gender identity during his employment

interview with Defendant or before he was informed that he had been hired.

                                                 11.

          Mr. Barreth participated in a telephone interview with Store Manager Lachelle Lester in

April 2018.

                                                 12.

          Based on his interview, Defendant decided to hire Mr. Barreth as a Crew Member, and Ms.

Lester requested that Mr. Barreth come in to fill out onboarding forms and receive his uniform

shirts.




158210001.P11.First Amend Complaint                                                       Page 3 of 17
          Case 5:19-cv-00320-TES Document 11 Filed 08/19/19 Page 4 of 17



                                                13.

        Mr. Barreth went to the store on April 26, 2018. At that time, Ms. Lester told Mr. Barreth

that she was going to input his information into Defendant’s internal system and that she had to

run a background check.

                                                14.

        Because Mr. Barreth has not been able to have his gender corrected on his government-

issued identification, he informed Ms. Lester that he would be identified as female and that he was

transgender for the purposes of conducting his background check.

                                                15.

        Mr. Barreth asked Ms. Lester if this was going to be a problem, and she told him that it

would not.

                                                16.

        At no point during this or prior conversations did Mr. Barreth authorize Ms. Lester, or any

representative of Defendant, to disclose or discuss his gender identity or transition with anyone.

Mr. Barreth did not ask Ms. Lester to instruct anyone to refer to him as any gender.

                                                17.

        Apparently, Ms. Lester disclosed Mr. Barreth’s personal information, as Mr. Barreth was

referred to as “she” by a coworker on the very first day of training.

                                                18.

        On May 17, 2018, Mr. Barreth and his direct supervisor, Shift Leader Indya Williams, were

working alone in the store.

                                                19.

        While Mr. Barreth and Ms. Williams were preparing pizzas, Ms. Williams made several




158210001.P11.First Amend Complaint                                                      Page 4 of 17
          Case 5:19-cv-00320-TES Document 11 Filed 08/19/19 Page 5 of 17



inappropriate comments to Mr. Barreth.

                                                20.

        First, Ms. Williams said “I want to ask you something, but I don’t want you to be offended.”

Knowing that Ms. Williams’ questions were likely going to be offensive, Mr. Barreth tried to

ignore her. Ms. Williams then proceeded to clap her hands to get Mr. Barreth’s attention.

                                                21.

        Ms. Williams then asked Mr. Barreth a serious of offensive questions, including, “do you

have a dick?” “do you have titties, or did you have them removed?” and “are you on hormones?”

                                                22.

        When Mr. Barreth ignored this line of questioning, Ms. Williams mentioned that a member

of her family who is gay and apparently engages in crossdressing.

                                                23.

        Finally, Ms. Williams said to Mr. Barreth, “you probably can’t have kids, can you?”

                                                24.

        Mr. Barreth did not specifically respond to any of these comments; however, he did ask

Ms. Williams who had disclosed his gender identity to her, as Mr. Barreth clearly had not intended

for his gender identity or transition to be known or discussed by anyone.

                                                25.

        Mr. Barreth was extremely disturbed and offended by Ms. Williams’ comments and

questions.

                                                26.

        Mr. Barreth immediately stepped outside of the store and called Ms. Lester via telephone

to report what had just occurred.




158210001.P11.First Amend Complaint                                                       Page 5 of 17
           Case 5:19-cv-00320-TES Document 11 Filed 08/19/19 Page 6 of 17



                                                 27.

        Mr. Barreth explained that Ms. Williams had asked him questions about his genitalia and

discussed his supposed inability to reproduce. Mr. Barreth explained that this interaction made

him feel offended and extremely uncomfortable. During this call, Ms. Lester stated that she had

already discussed this situation with everyone and that they were on the same page.

                                                 28.

        Mr. Barreth was surprised that Ms. Lester had disclosed this information and when he

asked Ms. Lester for clarification, she confirmed that she had discussed this matter and that

“everyone” knew what was going on.

                                                 29.

        Ms. Lester arrived at the store approximately thirty minutes later and finished the shift with

Mr. Barreth and Ms. Williams.

                                                 30.

        Subsequently, Ms. Lester failed to provide any disciplinary action to Ms. Williams for this

conduct.

                                                 31.

        When Mr. Barreth returned to work on subsequent occasions on the same shift as Ms.

Williams, she began scrutinizing his work, she assigned Mr. Barreth to additional tasks, and she

blamed him for things that had clearly not been his responsibility or fault and threatened to write

him up.

                                                 32.

        However, other than when Ms. Williams scolded Mr. Barreth, she refused to interact with

him.




158210001.P11.First Amend Complaint                                                         Page 6 of 17
            Case 5:19-cv-00320-TES Document 11 Filed 08/19/19 Page 7 of 17



                                               33.

        Additionally, someone clearly discussed the May 17th incident or Mr. Barreth’s gender

identity with his coworkers and because his coworkers and supervisors began frequently calling

him a “he-she” and making similar disparaging comments to and about Mr. Barreth and his gender

identity.

                                               34.

        Mr. Barreth was extremely disturbed as a result of the May 17th incident and the subsequent

treatment from Ms. Williams and his coworkers.

                                               35.

        Specifically, because of the unauthorized disclosure of this information and Ms. Williams’

inappropriate comments, Mr. Barreth felt as though his comfort and privacy had been breached

and that his sensitive medical information had been disseminated without permission.

                                               36.

        Mr. Barreth felt compromised and exposed in the workplace. As Mr. Barreth would

describe it, he felt like he was walking around naked and that people now knew what parts he had

in his pants.

                                               37.

        Moreover, Mr. Barreth felt like he was in danger and was concerned for his safety, in part,

due to the disproportionate rates of violence experienced by people who identify as transgender.

                                               38.

        To exacerbate things for Mr. Barreth further, Ms. Williams did not receive any discipline

for her actions, and that Ms. Lester never followed up with Mr. Barreth to ensure that Ms.

Williams’ treatment had stopped or that Mr. Barreth was alright.




158210001.P11.First Amend Complaint                                                      Page 7 of 17
          Case 5:19-cv-00320-TES Document 11 Filed 08/19/19 Page 8 of 17



                                                39.

        As a result, Mr. Barreth felt as though he has no other choice but to resign.

                                                40.

        On Friday, May 25, 2018, Mr. Barreth sent a text message to Ms. Lester to inform her that

he would not be coming in to work that day. This absence was also a direct result of the treatment

that he was experiencing at work.

                                                41.

        The next day, Mr. Barreth called the store and he told Ms. Williams that he would not be

returning or coming back in and that he would turn in all of the Employer’s items in his possession.

                                                42.

        After Mr. Barreth resigned, Defendant made it difficult for Mr. Barreth to receive his final

paycheck. Mr. Barreth was supposed to be paid on June 5, 2018; however, for the first time, Mr.

Barreth’s check was apparently deposited into the wrong account.

                                                43.

        When Mr. Barreth went to see Ms. Lester for his check, she had him wait in the waiting

area in the store while she called the payroll department. While Mr. Barreth waited, he could hear

Ms. Lester laughing and he overheard her state that this was “Seth’s problem.” Ms. Lester had

Mr. Barreth wait for a significant amount of time, which resulted in Mr. Barreth missing a

scheduled job interviewed. Mr. Barreth’s final check was mailed to him several days late, causing

him additional financial difficulty.

                                                44.

        As a result of the Defendant’s harassment of Mr. Barreth and unauthorized disclosure of

his private information, he does not feel comfortable being in the area of Macon where the Little




158210001.P11.First Amend Complaint                                                       Page 8 of 17
          Case 5:19-cv-00320-TES Document 11 Filed 08/19/19 Page 9 of 17



Caesars at issue is located, especially because he fears that he will run into Ms. Williams or his

other former coworkers due to their knowledge of this situation.

                                                  45.

        Additionally, Mr. Barreth has now been concerned and uncomfortable about where he can

work due to the possibility that a similar incident may happen again.

                                                  46.

        In addition to the problems with the final paycheck, Defendant has taken additional actions

to harass Mr. Barreth. For example, in a written statement dated several months after the incident,

Ms. Lester writes: “Couple days later Seth also came and talked to me herself about her life

transition…;” and, quite astonishingly, “Seth also asked if myself and other employees could

address her as male b/c she was transitioning…” (emphasis added).

                                                  47.

        Ms. Lester referred to Mr. Barreth with female pronouns, despite the fact that she stated

that she was told that Mr. Barreth was in transition from female to male and, in the comments

above, she explicitly stated that Mr. Barreth wanted to be referred to as male.

                                  Procedural/Administrative Background

                                                  48.

        On or about June 25, 2018, Mr. Barreth submitted correspondence entitled Charge of

Discrimination to the Equal Employment Opportunity Commission (hereinafter, “EEOC”).

                                                  49.

        On or about July 30, 2018, Mr. Barreth returned his EEOC Form 5 Charge of

Discrimination to the EEOC (EEOC Charge No. 410-2018-06989).




158210001.P11.First Amend Complaint                                                      Page 9 of 17
         Case 5:19-cv-00320-TES Document 11 Filed 08/19/19 Page 10 of 17



                                                  50.

        For some unknown reason, the EEOC sent a second and identical EEOC Form 5 Charge

of Discrimination to Mr. Barreth, which Mr. Barreth returned on September 5, 2018.

                                                  51.

        Subsequently, the EEOC sent correspondence dated October 25, 2018, and a Dismissal and

Notice of Rights dated November 15, 2018, which were both received by the undersigned on

November 19, 2018. In said correspondence, the EEOC erroneously stated that Mr. Barreth’s

Charge of Discrimination were not covered under the applicable laws.

                                                  52.

        On or around December 4, 2018, the EEOC issued its Reconsideration Notice and

Revocation of Right to Sue, admitting that the Notice of Right to Sue dated November 15, 2018,

had been issued due to an administrative error.

                                                  53.

        On May 20, 2019, Mr. Barreth, through counsel, received a second Dismissal and Notice

of Right to Sue dated May 14, 2019, and Mr. Barreth has filed the instant litigation within ninety

(90) days of his receipt of said Right to Sue.

                                    COUNT I:
                     HOSTILE WORK ENVIRONMENT DUE TO SEX
                IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT

                                                  54.

        Plaintiff hereby pleads and incorporates by reference all of the allegations contained in

Paragraphs 1 through 53, as if the same were set forth herein.




158210001.P11.First Amend Complaint                                                    Page 10 of 17
         Case 5:19-cv-00320-TES Document 11 Filed 08/19/19 Page 11 of 17



                                                 55.

        Under Title VII of the Civil Right Act, it is unlawful for an employer to discriminate against

or harass any of its employees on the basis of sex. See 42 U.S.C. § 2000e-2(a).

                                                 56.

        “Sex discrimination includes discrimination against a transgender person for gender

nonconformity.” Chavez v. Credit Nation Auto Sales, LLC, 641 Fed. App’x 883, 884 (11th Cir.

2016) (citing Glenn v. Brumby, 663 F.3d 1312, 1316-17 (11th Cir. 2011)).

                                                 57.

        As alleged herein, Defendant and Plaintiff are a covered, non-exempt employer and

employee under Title VII, respectively. See 42 U.S.C. §§ 2000e & 2000e-1.

                                                 58.

        Plaintiff is a member of a protected class in that he is male.

                                                 59.

        As alleged herein, Defendant’s employees, particularly Plaintiff’s direct supervisor,

subjected Plaintiff to conduct, epithets, and inappropriate comments that were objectively

offensive and unwelcomed, and there were entirely inappropriate in any workplace.

                                                 60.

        As alleged herein, Plaintiff personally found such conduct and words extremely offensive.

                                                 61.

        The conduct in question was directly connected to Plaintiff’s sex, gender identity, and

notions of stereotyping based on sex.




158210001.P11.First Amend Complaint                                                        Page 11 of 17
         Case 5:19-cv-00320-TES Document 11 Filed 08/19/19 Page 12 of 17



                                                 62.

        As alleged herein, the conduct was severe and pervasive enough to create a hostile work

environment that a reasonable person would consider intimidating, hostile, and abusive.

                                                 63.

        Not only did Plaintiff’s supervisors fail to address, correct, or provide Plaintiff with the

opportunity to engage in any preventative or corrective measures, Plaintiff’s direct supervisor was

the source of much of the offensive conduct.

                                                 64.

        Defendant is liable for the conduct of its non-supervisory employees as Defendant knew

about the harassment of Plaintiff by its non-supervisory employees and Defendant failed to take

prompt and appropriate corrective measures.

                                                 65.

        Defendant is unable to articulate any legitimate, nondiscriminatory reason for the offensive

conduct.

                                                 66.

        Plaintiff has been inured by Defendant’s harassment and hostile work environment, and

Plaintiff is entitled to all damages allowed under Title VII of the Civil Rights Act, including

attorney’s fees and costs of litigation, in an amount to be proven at trial.

                                    COUNT II:
                                  RETALIATION
                IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT

                                                 67.

        Plaintiff hereby pleads and incorporates by reference all of the allegations contained in

Paragraphs 1 through 53, as if the same were set forth herein.




158210001.P11.First Amend Complaint                                                      Page 12 of 17
         Case 5:19-cv-00320-TES Document 11 Filed 08/19/19 Page 13 of 17



                                                 68.

        Under Title VII of the Civil Rights Act, it is unlawful for an employer to discriminate

against or harass any of its employees because an employee has opposed any practice made

unlawful by Title VII. 42 U.S.C. § 2000e-3(a).

                                                 69.

        As alleged herein, Defendant and Plaintiff are a covered, non-exempt employer and

employee under Title VII, respectively, See 42 U.S.C. §§ 2000e & 2000e-1.

                                                 70.

        Plaintiff was engaged in a protected activity when he reported Ms. Williams’ harassment

of him to her supervisor, Ms. Lester.



                                                 71.

        As alleged herein, Defendant subjected Plaintiff to adverse employment actions in response

to said participation in a protected activity, including, but not limited to, increased harassment and

scrutiny of his work, offensive and inappropriate comments, and making it difficult to receive his

final paycheck.

                                                 72.

        Defendant’s conduct as alleged herein constitutes retaliation in violation of Title VII.

Plaintiff will prove that Defendant’s stated reasons for its conduct were not the true reasons but,

instead, were pretext to hide Defendant’s retaliatory actions.




158210001.P11.First Amend Complaint                                                        Page 13 of 17
         Case 5:19-cv-00320-TES Document 11 Filed 08/19/19 Page 14 of 17



                                                 73.

        Plaintiff has been injured by Defendant’s unlawful retaliation and is entitled to all damages

allowed under Title VII of the Civil Rights act, including attorney’s fees and costs of litigation, in

an amount to be proven at trial.

                                   COUNT III:
                           CONSTRUCTIVE DISCHARGE
                IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT

                                                 74.

        Plaintiff hereby pleads and incorporates by reference all of the allegations contained in

Paragraphs 1 through 53, as if the same were set forth herein.

                                                 75.

        Under Title VII of the Civil Rights Act, it is unlawful for an employer to discharge any

employee on the basis of sex. See 42 U.S.C. § 2000e-2(a).

                                                 76.

        A claim for constructive discharge “is appropriate when an employer discriminates against

an employee to the point such that his working conditions become so intolerable that a reasonable

person in the employee’s position would have felt compelled to resign.” Hicks v. City of

Tuscaloosa, Ala., 870 F.3d 1253, 1258 (11th Cir. 2017).

                                                 77.

        As alleged herein, Defendant and Plaintiff are a covered, non-exempt employer and

employee un Title VII, respectively. See 42 U.S.C. §§ 2000e & 2000e-1.

                                                 78.

        As alleged herein, Defendant subjected Plaintiff to offensive comments and epithets based

on his sex and gender identity, including comments about his genitalia and supposed inability to




158210001.P11.First Amend Complaint                                                        Page 14 of 17
         Case 5:19-cv-00320-TES Document 11 Filed 08/19/19 Page 15 of 17



reproduce.

                                                  79.

        Moreover, Defendant shared Plaintiff’s personal and medical information with most, if not

all, of Plaintiff’s coworkers without Plaintiff’s knowledge or permission.

                                                  80.

        As a result of Defendant’s actions, Plaintiff felt exposed and as though his safety was at

risk, both within and outside of the workplace.

                                                  81.

        Plaintiff’s working conditions became so intolerable that he felt compelled to resign on

May 26, 2018.

                                                  82.

        Any reasonable person in Plaintiff’s position, who is being subjected to epithets,

inappropriate commentary and questions from his supervisor about his genitals and supposed

inability to reproduce, and the disclosure of his private and medical information to most, if not all

of his coworkers, would feel compelled to resign from their position.

                                                  83.

        Defendant’s conduct as alleged herein constitutes constructive discharge based on sex in

violation of Title VII. Plaintiff will prove that Defendant’s stated reasons for its conduct were not

the true reasons, but, instead, were pretext to hide Defendant’s discriminatory animus.

                                                  84.

        Because Defendant has disclosed Plaintiff’s private and medical information and Plaintiff

feels as though his safety is at risk, reinstatement would not be an appropriate remedy.




158210001.P11.First Amend Complaint                                                        Page 15 of 17
         Case 5:19-cv-00320-TES Document 11 Filed 08/19/19 Page 16 of 17



                                                  85.

        Plaintiff has been injured by Defendant’s constructive discharge, and is entitled to all

damages allowed under Title VII, including back pay, front pay, compensatory and punitive

damages, and attorney’s fees and costs of litigation all in an amount to be proven at trial.


                                           JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands trial by

jury on all issues so triable.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Seth Barreth respectfully prays for the following relief:

        1)       That Summons and Process be issued to Defendant Reyes 1, Inc. d/b/a Little

Caesars Pizza, and that said Defendant be served as provided by law;

        2)       That this matter be tried before a jury;

        3)       That judgment be awarded for and in favor of Plaintiff and against Defendant on

Count I for subjecting Plaintiff to harassment and a hostile work environment, and grant Plaintiff

all relief allowable under Title VII of the Civil Rights Act;

        4)       That judgment be awarded for and in favor of Plaintiff and against Defendant on

Count II for Defendant’s retaliation against Plaintiff, and grant Plaintiff all relief allowable under

Title VII of the Civil Rights Act;

        5)       That judgment be awarded for and in favor of Plaintiff and against Defendant on

Count III for Defendant’s constructive discharge of Plaintiff, and grant Plaintiff all relief allowable

under Title VII of the Civil Rights Act;

        6)       For such other relief as this Court shall deem just and proper.




158210001.P11.First Amend Complaint                                                         Page 16 of 17
         Case 5:19-cv-00320-TES Document 11 Filed 08/19/19 Page 17 of 17



        Respectfully submitted, this 19th day of August, 2019.



                                                  __________________________
                                                  KENNETH E. BARTON III
                                                  Georgia Bar No. 301171
                                                  BRUCE D. DUBBERLY IV
                                                  Georgia Bar No. 809675
 COOPER, BARTON & COOPER, LLP
                                                  Attorneys for Plaintiff
 170 College Street
 Macon, Georgia 31201
 (478) 841-9007 telephone
 (478) 841-9002 facsimile
 keb@cooperbarton.com
 bdd@cooperbarton.com




158210001.P11.First Amend Complaint                                            Page 17 of 17
